UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-02328 BOULDER GROWTH & INCOME FUND, INC. (Exact name of registrant as specified in charter) Fund Administrative Services, LLC 2344 Spruce Street, Suite A, Boulder, CO 80302 (Address of principal executive offices) (Zip code) Registrant’s Telephone Number, including Area Code: (303) 444-5483 Date of fiscal year end: November 30 Date of reporting period: July 1, 2015 – June 30, 2016 Item 1. Proxy Voting Record BOULDER GROWTH & INCOME FUND INC 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sondra L. Barbour For For Management 1b Elect Director Thomas 'Tony' K. Brown For For Management 1c Elect Director Vance D. Coffman For For Management 1d Elect Director David B. Dillon For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director Herbert L. Henkel For For Management 1g Elect Director Muhtar Kent For For Management 1h Elect Director Edward M. Liddy For For Management 1i Elect Director Gregory R. Page For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Robert J. Ulrich For For Management 1l Elect Director Patricia A. Woertz For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meetings 6 Exclude the Impact of Stock Buyback Against Against Shareholder Programs on the Financial Metrics on which CEO Pay is Based ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Thomas W. Jones For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director W. Leo Kiely, III For For Management 1.9 Elect Director Kathryn B. McQuade For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Nabil Y. Sakkab For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Health Impacts of Additives Against Against Shareholder and Chemicals in Products 5 Participate in OECD Mediation for Against Against Shareholder Human Rights Violations AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Ursula M. Burns For For Management 1c Elect Director Kenneth I. Chenault For For Management 1d Elect Director Peter Chernin For For Management 1e Elect Director Ralph de la Vega For For Management 1f Elect Director Anne L. Lauvergeon For For Management 1g Elect Director Michael O. Leavitt For For Management 1h Elect Director Theodore J. Leonsis For For Management 1i Elect Director Richard C. Levin For For Management 1j Elect Director Samuel J. Palmisano For For Management 1k Elect Director Daniel L. Vasella For For Management 1l Elect Director Robert D. Walter For For Management 1m Elect Director Ronald A. Williams For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Prepare Employment Diversity Report Against For Shareholder 6 Report on Board Oversight of Privacy Against For Shareholder and Data Security and Requests for Customer Information 7 Provide Right to Act by Written Consent Against For Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Require Independent Board Chairman Against For Shareholder BERKSHIRE HATHAWAY INC. Ticker: BRK.A Security ID: 084670108 Meeting Date: APR 30, 2016 Meeting Type: Annual Record Date: MAR 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Thomas S. Murphy For For Management 1.10 Elect Director Ronald L. Olson For For Management 1.11 Elect Director Walter Scott, Jr. For For Management 1.12 Elect Director Meryl B. Witmer For For Management 2 Report on Insurance Division's Against For Shareholder Response to Climate Change Risks BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: APR 30, 2016 Meeting Type: Annual Record Date: MAR 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Thomas S. Murphy For For Management 1.10 Elect Director Ronald L. Olson For For Management 1.11 Elect Director Walter Scott, Jr. For For Management 1.12 Elect Director Meryl B. Witmer For For Management 2 Report on Insurance Division's Against For Shareholder Response to Climate Change Risks CARE CAPITAL PROPERTIES, INC. Ticker: CCP Security ID: 141624106 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Douglas Crocker, II For For Management 1B Elect Director John S. Gates, Jr. For For Management 1C Elect Director Ronald G. Geary For For Management 1D Elect Director Raymond J. Lewis For For Management 1E Elect Director Jeffrey A. Malehorn For For Management 1F Elect Director Dale A. Reiss For For Management 1G Elect Director John L. Workman For For Management 2 Ratify KPMG LLP as Auditors For For Management CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Juan Gallardo For For Management 1.4 Elect Director Jesse J. Greene, Jr. For For Management 1.5 Elect Director Jon M. Huntsman, Jr. For For Management 1.6 Elect Director Dennis A. Muilenburg For For Management 1.7 Elect Director Douglas R. Oberhelman For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Debra L. Reed For For Management 1.10 Elect Director Edward B. Rust, Jr. For For Management 1.11 Elect Director Susan C. Schwab For For Management 1.12 Elect Director Miles D. White For For Management 2 Ratify PricewaterhouseCoopers as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against For Shareholder CHEUNG KONG PROPERTY HOLDINGS LTD. Ticker: 1113 Security ID: G2103F101 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAY 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1 Elect Li Ka-shing as Director For For Management 3.2 Elect Kam Hing Lam as Director For Against Management 3.3 Elect Ip Tak Chuen, Edmond as Director For Against Management 3.4 Elect Chung Sun Keung, Davy as Director For Against Management 3.5 Elect Chiu Kwok Hung, Justin as For Against Management Director 3.6 Elect Chow Wai Kam as Director For Against Management 3.7 Elect Pau Yee Wan, Ezra as Director For Against Management 3.8 Elect Woo Chia Ching, Grace as Director For Against Management 3.9 Elect Cheong Ying Chew, Henry as For Against Management Director 3.10 Elect Chow Nin Mow, Albert as Director For For Management 3.11 Elect Hung Siu-lin, Katherine as For For Management Director 3.12 Elect Simon Murray as Director For Against Management 3.13 Elect Yeh Yuan Chang, Anthony as For For Management Director 4 Approve Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Annual Fees Payable to the For For Management Chairman and Other Directors of the Company for each Financial Year 6.1 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6.2 Authorize Repurchase of Issued Share For For Management Capital 6.3 Authorize Reissuance of Repurchased For Against Management Shares CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alexander B. Cummings, None None Management Jr. - Resigned 1b Elect Director Linnet F. Deily For For Management 1c Elect Director Robert E. Denham For For Management 1d Elect Director Alice P. Gast For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jon M. Huntsman, Jr. For For Management 1g Elect Director Charles W. Moorman, IV For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director John S. Watson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Non-Employee Director Omnibus For For Management Stock Plan 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 7 Annually Assess Portfolio Impacts of Against For Shareholder Policies to Meet 2 Degree Scenario 8 Annually Report Reserve Replacements Against Against Shareholder in BTUs 9 Increase Return of Capital to Against Against Shareholder Shareholders in Light of Climate Change Risks 10 Report on the Result of Efforts to Against For Shareholder Minimize Hydraulic Fracturing Impacts 11 Require Director Nominee with Against For Shareholder Environmental Experience 12 Amend Bylaws Call Special Meetings Against For Shareholder CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 19, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Michael D. Capellas For For Management 1d Elect Director John T. Chambers For For Management 1e Elect Director Brian L. Halla For For Management 1f Elect Director John L. Hennessy For For Management 1g Elect Director Kristina M. Johnson For For Management 1h Elect Director Roderick C. McGeary For For Management 1i Elect Director Charles H. Robbins For For Management 1j Elect Director Arun Sarin For For Management 1k Elect Director Steven M. West For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Adopt Holy Land Principles Against Against Shareholder 5 Adopt Proxy Access Right Against For Shareholder CK HUTCHISON HOLDINGS LIMITED Ticker: 1 Security ID: G21765105 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAY 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Li Tzar Kuoi, Victor as Director For For Management 3b Elect Fok Kin Ning, Canning as Director For For Management 3c Elect Frank John Sixt as Director For Against Management 3d Elect Lee Yeh Kwong, Charles as For Against Management Director 3e Elect George Colin Magnus as Director For Against Management 3f Elect Michael David Kadoorie as For Against Management Director 3g Elect Wong Yick-ming, Rosanna as For For Management Director 4 Approve PricewaterhouseCoopers, For For Management Certified Public Accountants, as Auditor and Authorize Board to Fix Their Remuneration 5.1 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5.2 Authorize Repurchase of Issued Share For For Management Capital 5.3 Authorize Reissuance of Repurchased For Against Management Shares 6 Adopt Second HCML Share Option Scheme For Against Management COHEN & STEERS INFRASTRUCTURE FUND, INC. Ticker: UTF Security ID: 19248A109 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph M. Harvey For For Management 1.2 Elect Director Gerald J. Maginnis For For Management 1.3 Elect Director Richard J. Norman For For Management 1.4 Elect Director Frank K. Ross For For Management COMMUNITY BK PASADENA CALIF Ticker: CYHT Security ID: 203507108 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William L. Browning For For Management 1.2 Elect Director Charles E. Cook For For Management 1.3 Elect Director Matthew Denmark For For Management 1.4 Elect Director Kyle R. Jones For For Management 1.5 Elect Director Lyle R. Knight For For Management 1.6 Elect Director Robert J. Kushner For For Management 1.7 Elect Director Marshall V. Laitsch For For Management 1.8 Elect Director Charles D. McCluer For For Management 1.9 Elect Director David R. Misch For For Management 1.10 Elect Director Craig H. Stewart For For Management 1.11 Elect Director Kristen D. Stovesand For For Management FREEPORT-MCMORAN INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Gerald J. Ford For For Management 1.3 Elect Director Lydia H. Kennard For For Management 1.4 Elect Director Andrew Langham For For Management 1.5 Elect Director Jon C. Madonna For For Management 1.6 Elect Director Courtney Mather For For Management 1.7 Elect Director Dustan E. McCoy For For Management 1.8 Elect Director Frances Fragos Townsend For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Proxy Access Right For For Management 5 Increase Authorized Common Stock For For Management 6 Provide Directors May Be Removed With For For Management or Without Cause. 7 Approve Omnibus Stock Plan For For Management 8 Report on Actions to Reduce Impact of Against For Shareholder Enhanced Oil Recovery HARRIS CORPORATION Ticker: HRS Security ID: 413875105 Meeting Date: OCT 23, 2015 Meeting Type: Annual Record Date: AUG 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William M. Brown For For Management 1b Elect Director Peter W. Chiarelli For For Management 1c Elect Director Thomas A. Dattilo For For Management 1d Elect Director Terry D. Growcock For For Management 1e Elect Director Lewis Hay, III For For Management 1f Elect Director Vyomesh I. Joshi For For Management 1g Elect Director Karen Katen For For Management 1h Elect Director Leslie F. Kenne For For Management 1i Elect Director David B. Rickard For For Management 1j Elect Director James C. Stoffel For For Management 1k Elect Director Gregory T. Swienton For For Management 1l Elect Director Hansel E. Tookes, II For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management HEINEKEN HOLDING NV Ticker: HEIO Security ID: N39338194 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Management Board None None Management (Non-Voting) 2 Discuss Remuneration Report None None Management 3 Adopt Financial Statements For For Management 4 Receive Explanation on Company's None None Management Reserves and Dividend Policy 5 Approve Discharge of the Board of For For Management Directors 6a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6b Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital 6c Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 6b HEINEKEN NV Ticker: HEIA Security ID: N39427211 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Receive Report of Management Board None None Management (Non-Voting) 1b Discuss Remuneration Report Containing None None Management Remuneration Policy for Management Board Members 1c Adopt Financial Statements and For For Management Statutory Reports 1d Receive Explanation on Dividend Policy None None Management 1e Approve Dividends of EUR 1.30 Per Share For For Management 1f Approve Discharge of Management Board For For Management 1g Approve Discharge of Supervisory Board For For Management 2a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 2b Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital 2c Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 2b 3a Elect G.J. Wijers to Supervisory Board For For Management 3b Elect P. Mars-Wright to Supervisory For For Management Board 3c Elect Y. Brunini to Supervisory Board For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth I. Chenault For For Management 1.2 Elect Director Michael L. Eskew For For Management 1.3 Elect Director David N. Farr For For Management 1.4 Elect Director Mark Fields For For Management 1.5 Elect Director Alex Gorsky For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director Hutham S. Olayan For For Management 1.10 Elect Director James W. Owens For For Management 1.11 Elect Director Virginia M. Rometty For For Management 1.12 Elect Director Joan E. Spero For For Management 1.13 Elect Director Sidney Taurel For For Management 1.14 Elect Director Peter R. Voser For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against For Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary C. Beckerle For For Management 1b Elect Director D. Scott Davis For For Management 1c Elect Director Ian E. L. Davis For For Management 1d Elect Director Alex Gorsky For For Management 1e Elect Director Susan L. Lindquist For For Management 1f Elect Director Mark B. McClellan For For Management 1g Elect Director Anne M. Mulcahy For For Management 1h Elect Director William D. Perez For For Management 1i Elect Director Charles Prince For For Management 1j Elect Director A. Eugene Washington For For Management 1k Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Adopt a Payout Policy Giving Against Against Shareholder Preference to Share Buybacks Over Dividends 5 Require Independent Board Chairman Against For Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Report on Policies for Safe Disposal Against Against Shareholder of Prescription Drugs by Users JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director James S. Crown For For Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Laban P. Jackson, Jr. For For Management 1i Elect Director Michael A. Neal For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Require Independent Board Chairman Against For Shareholder 5 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 6 Prohibit Accelerated Vesting of Awards Against For Shareholder to Pursue Government Service 7 Appoint Committee to Explore the Against Against Shareholder Feasibly to Divest Non-Core Banking Segments 8 Clawback Amendment Against Against Shareholder 9 Adopt Executive Compensation Against Against Shareholder Philosophy with Social Factors KIWI PROPERTY GROUP LTD Ticker: KPG Security ID: Q5349C104 Meeting Date: JUL 31, 2015 Meeting Type: Annual Record Date: JUL 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Joanna Perry as Director For For Management 2 Elect Mike Steur as Director For For Management 3 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration LTC PROPERTIES, INC. Ticker: LTC Security ID: 502175102 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Boyd W. Hendrickson For For Management 1.2 Elect Director James J. Pieczynski For For Management 1.3 Elect Director Devra G. Shapiro For For Management 1.4 Elect Director Wendy L. Simpson For For Management 1.5 Elect Director Timothy J. Triche For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MATTEL, INC. Ticker: MAT Security ID: 577081102 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Dolan For For Management 1b Elect Director Trevor A. Edwards For For Management 1c Elect Director Frances D. Fergusson For For Management 1d Elect Director Ann Lewnes For For Management 1e Elect Director Dominic Ng For For Management 1f Elect Director Vasant M. Prabhu For For Management 1g Elect Director Dean A. Scarborough For For Management 1h Elect Director Christopher A. Sinclair For For Management 1i Elect Director Dirk Van de Put For For Management 1j Elect Director Kathy White Loyd For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Require Independent Board Chairman Against For Shareholder MIDLAND HOLDINGS LTD Ticker: 1200 Security ID: G4491W100 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: JUN 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a1 Elect Wong Kin Yip, Freddie as Director For For Management 2a2 Elect Kan Chung Nin, Tony as Director For For Management 2a3 Elect Ip Kit Yee, Kitty as Director For For Management 2a4 Elect Wong San as Director For For Management 2b Authorize Board to Fix Remuneration of For For Management Directors 3 Approve PricewaterhouseCoopers as For For Management Auditor and Authorize Board to Fix Their Remuneration 4 Authorize Repurchase of Issued Share For For Management Capital 5 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 6 Approve New Share Option Scheme and For For Management Issuance of Shares Pursuant to the New Share Option Scheme ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 18, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For Withhold Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For Withhold Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For Withhold Management 1.10 Elect Director Mark V. Hurd For Withhold Management 1.11 Elect Director Leon E. Panetta For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Adopt Quantitative Renewable Energy Against Against Shareholder Goals 6 Proxy Access Against For Shareholder 7 Approve Quantifiable Performance Against For Shareholder Metrics 8 Amend Corporate Governance Guidelines Against For Shareholder 9 Proxy Voting Disclosure, Against Against Shareholder Confidentiality, and Tabulation 10 Report on Lobbying Payments and Policy Against For Shareholder PERPETUAL FEDERAL SAVINGS BANK Ticker: PFOH Security ID: 714273109 Meeting Date: JAN 27, 2016 Meeting Type: Annual Record Date: DEC 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Melvin For Withhold Management 1.2 Elect Director Steven R. Bohl For Withhold Management 1.3 Elect Director Joseph P. Valore For Withhold Management 2 Ratify Crowe Horwath LLP as Auditors For Against Management PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director Joseph J. Echevarria For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director Helen H. Hobbs For For Management 1.6 Elect Director James M. Kilts For For Management 1.7 Elect Director Shantanu Narayen For For Management 1.8 Elect Director Suzanne Nora Johnson For For Management 1.9 Elect Director Ian C. Read For For Management 1.10 Elect Director Stephen W. Sanger For For Management 1.11 Elect Director James C. Smith For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Give Shareholders Final Say on Against Against Shareholder Election of Directors 6 Provide Right to Act by Written Consent Against For Shareholder 7 Prohibit Tax Gross-ups on Inversions Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Andre Calantzopoulos For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director Werner Geissler For For Management 1.5 Elect Director Jennifer Li For For Management 1.6 Elect Director Jun Makihara For For Management 1.7 Elect Director Sergio Marchionne For Against Management 1.8 Elect Director Kalpana Morparia For For Management 1.9 Elect Director Lucio A. Noto For For Management 1.10 Elect Director Frederik Paulsen For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Stephen M. Wolf For For Management 2 Ratify PricewaterhouseCoopers SA as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Human Rights Policy, Including Against For Shareholder the Right to Health 5 Participate in OECD Mediation for Against Against Shareholder Human Rights Violations REDWOOD FINANCIAL, INC. Ticker: REDW Security ID: 757903109 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas W. Stotesbery For Withhold Management 1.2 Elect Director Timothy J. Grabow For Withhold Management 2 Other Business For Against Management REPUBLIC SERVICES, INC. Ticker: RSG Security ID: 760759100 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ramon A. Rodriguez For For Management 1b Elect Director Tomago Collins For For Management 1c Elect Director James W. Crownover For For Management 1d Elect Director Ann E. Dunwoody For For Management 1e Elect Director William J. Flynn For For Management 1f Elect Director Manuel Kadre For For Management 1g Elect Director Michael Larson For For Management 1h Elect Director W. Lee Nutter For For Management 1i Elect Director Donald W. Slager For For Management 1j Elect Director John M. Trani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Provide Proxy Access Right For For Management 5 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes SANOFI Ticker: SAN Security ID: F5548N101 Meeting Date: MAY 04, 2016 Meeting Type: Annual/Special Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.93 per Share 4 Reelect Laurent Attal as Director For For Management 5 Reelect Claudie Haignere as Director For For Management 6 Reelect Carole Piwnica as Director For For Management 7 Elect Thomas Sudhof as Director For For Management 8 Elect Diane Souza as Director For For Management 9 Advisory Vote on Compensation of Serge For For Management Weinberg, Chairman 10 Advisory Vote on Compensation of For Against Management Olivier Brandicourt, CEO 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 12 Authorize up to 0.5 Percent of Issued For For Management Capital for Use in Stock Option Plans 13 Authorize up to 1.5 Percent of Issued For For Management Capital for Use in Restricted Stock Plans 14 Authorize Filing of Required For For Management Documents/Other Formalities SANOFI Ticker: SNY Security ID: 80105N105 Meeting Date: MAY 04, 2016 Meeting Type: Annual/Special Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.93 per Share 4 Reelect Laurent Attal as Director For For Management 5 Reelect Claudie Haignere as Director For For Management 6 Reelect Carole Piwnica as Director For For Management 7 Elect Thomas Sudhof as Director For For Management 8 Elect Diane Souza as Director For For Management 9 Advisory Vote on Compensation of Serge For For Management Weinberg, Chairman 10 Advisory Vote on Compensation of For Against Management Olivier Brandicourt, CEO 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 1 Authorize up to 0.5 Percent of Issued For For Management Capital for Use in Stock Option Plans 2 Authorize up to 1.5 Percent of Issued For For Management Capital for Use in Restricted Stock Plans 3 Authorize Filing of Required For For Management Documents/Other Formalities SOUTH STREET SECURITIES HOLDINGS, INC. Ticker: Security ID: US1897589800 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Tabacchi For For Management 1.2 Elect Director Laban Jackson For For Management 1.3 Elect Director Michael Esposito For For Management 1.4 Elect Director Robert Diamond For For Management 2 Ratify PriceWaterhouseCoopers LLP as For For Management Auditors 3 Other Business For Abstain Management SQUARE 1 FINANCIAL, INC. Ticker: SQBK Security ID: 85223W101 Meeting Date: JUL 29, 2015 Meeting Type: Special Record Date: JUN 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For Abstain Management VENTAS, INC. Ticker: VTR Security ID: 92276F100 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Melody C. Barnes For For Management 1B Elect Director Debra A. Cafaro For For Management 1C Elect Director Jay M. Gellert For For Management 1D Elect Director Richard I. Gilchrist For For Management 1E Elect Director Matthew J. Lustig For For Management 1F Elect Director Douglas M. Pasquale For For Management 1G Elect Director Robert D. Reed For For Management 1H Elect Director Glenn J. Rufrano For For Management 1I Elect Director James D. Shelton For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 03, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James I. Cash, Jr. For For Management 1b Elect Director Pamela J. Craig For For Management 1c Elect Director Timothy P. Flynn For For Management 1d Elect Director Thomas W. Horton For For Management 1e Elect Director Marissa A. Mayer For For Management 1f Elect Director C. Douglas McMillon For For Management 1g Elect Director Gregory B. Penner For For Management 1h Elect Director Steven S. Reinemund For For Management 1i Elect Director Kevin Y. Systrom For For Management 1j Elect Director S. Robson Walton For For Management 1k Elect Director Steuart L. Walton For For Management 1l Elect Director Linda S. Wolf For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Require Independent Board Chairman Against For Shareholder 6 Report on Incentive Compensation Plans Against For Shareholder 7 Report on Guidelines for Country Against Against Shareholder Selection WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Elizabeth A. Duke For For Management 1f Elect Director Susan E. Engel For For Management 1g Elect Director Enrique Hernandez, Jr. For For Management 1h Elect Director Donald M. James For For Management 1i Elect Director Cynthia H. Milligan For For Management 1j Elect Director Federico F. Pena For For Management 1k Elect Director James H. Quigley For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 1o Elect Director Suzanne M. Vautrinot For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 20, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Cavanagh For For Management 1b Elect Director Brian C. Cornell For For Management 1c Elect Director Greg Creed For For Management 1d Elect Director David W. Dorman For For Management 1e Elect Director Mirian M. Graddick-Weir For For Management 1f Elect Director Jonathan S. Linen For For Management 1g Elect Director Keith Meister For For Management 1h Elect Director Thomas C. Nelson For For Management 1i Elect Director Thomas M. Ryan For For Management 1j Elect Director P. Justin Skala For For Management 1k Elect Director Elane B. Stock For For Management 1l Elect Director Robert D. Walter For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Add GMO Labels on Products Against Against Shareholder SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Boulder Growth & Income Fund, Inc. By: /s/ Stephen C. Miller Stephen C. Miller President (Principal Executive Officer) Date: August 31, 2016
